Case 8:19-cv-01557-VMC-CPT Document 20 Filed 08/22/19 Page 1 of 2 PageID 70


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MATHEW PATERNO,

       Plaintiff,

v.                                        CASE NO.: 8:19-cv-01557-VMC-CPT


NAVY FEDERAL FINANCIAL
GROUP, LLC, d/b/a NAVY
FEDERAL CREDIT UNION,

      Defendant.
_____________________________/

                              NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, MATHEW PATERNO, by and through the undersigned
counsel, and hereby submits this Notice of Settlement Pending pursuant to Local Rule 3.08 (a)
and states that Plaintiff and Defendant, NAVY FEDERAL FINANCIAL GROUP, LLC, d/b/a
NAVY FEDERAL CREDIT UNION, have reached a settlement with regard to the instant case
and are presently drafting, finalizing, and executing the settlement and dismissal documents.
Upon finalization of the same, the parties will immediately file the appropriate dismissal
documents with the Court.
Respectfully submitted on this 22 day of August, 2019,

                                           /s/ Kaelyn Steinkraus
                                           Kaelyn Steinkraus, Esq.
                                           Florida Bar No. 125132
                                           kaelyn@zieglerlawoffice.com

                                           Michael A. Ziegler, Esq.
                                           Florida Bar No. 74864
                                           mike@zieglerlawoffice.com

                                           Law Office of Michael A. Ziegler, P.L.
                                           2561 Nursery Road, Ste. A
                                           Clearwater, FL 33764
                                           (p) (727) 538-4188
                                           (f) (727) 362-4778
                                           Attorneys for Plaintiff

                                          Page 1 of 2
Case 8:19-cv-01557-VMC-CPT Document 20 Filed 08/22/19 Page 2 of 2 PageID 71




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 22 day of August, 2019, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record.

                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132




                                            Page 2 of 2
